Exhibit 10.1

 AMENDMENT NO. 1 TO MANAGEMENT SERVICES AGREEMENT




This amendment number 1 to an amended and restated management services agreement
(the “Amendment”) is dated as of April 5, 2013, and is between SP Corporate
Services LLC (“SP Corporate ”), a Delaware limited liability company having an
office at 590 Madison Avenue, 32nd Floor, New York, New York 10022, and Steel
Excel Inc., a Delaware corporation (the “Company ”), having an office at 691
South Milpitas Boulevard, Suite 208, Milpitas, California 95035.




RECITALS




WHEREAS, the parties have previously entered into an amended and restated
management services agreement dated as of January 1, 2012 (the “Agreement”),
whereby SP Corporate furnishes certain services to the Company and its
subsidiaries, including the services of a Chief Executive Officer; and




WHEREAS, the parties wish to redesignate the title Chief Executive Officer as
Principal Executive Officer.




NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:




1.     Throughout the Agreement, wherever the term Chief Executive Officer
appears, such title shall be changed to Principal Executive Officer, and the
term CEO Designee shall be changed to PEO Designee.

 

2.     This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument. 

 

 

The parties have duly executed this Amendment as of the date first above
written.






 

 

 

 

 

SP CORPORATE SERVICES LLC

 

 

 

By:

/s/ James F. McCabe, Jr.

 

 

Name:

James F. McCabe, Jr.

 

 

Title:

President



  



 

 

 

 

 

STEEL EXCEL INC.

 

 

 

By:

/s/ Jack L. Howard

 

 

Name:

Jack L. Howard

Title:

Vice Chairman



 